EXHIBIT 10.1

 

EXECUTION VERSION

 

FIRST AMENDMENT TO CREDIT AGREEMENT

 

            THIS FIRST AMENDMENT TO CREDIT AGREEMENT (this "Amendment"), entered
into as of November 15, 2010 (the "Effective Date"), by and among INDUSTRIAL,
SERVICES OF AMERICA, INC., a Florida corporation ("ISA"), ISA INDIANA, INC., an
Indiana corporation ("ISA Indiana"), the Lenders party hereto, and FIFTH THIRD
BANK, an Ohio banking corporation ("Fifth Third"), in its capacity as Agent for
Lenders and LC Issuer under this Agreement ("Agreement") and as LC Issuer, is as
follows:

 

Preliminary Statements

 

                        A.        ISA and ISA Indiana (each a "Borrower" and,
collectively, "Borrowers"), Agent, LC Issuer and the Lenders entered into that
certain Credit Agreement dated as of July 30, 2010 (as modified, extended,
amended or restated from time to time, the "Credit Agreement"). Capitalized
terms used, but not defined, in this Amendment will have the meanings given to
them in the Credit Agreement.

 

                        B.        Borrowers have requested that Agent, LC Issuer
and the Lenders: (i) temporarily increase the Maximum Revolving Commitment and
the maximum amount of Eligible Inventory advances in the calculation of the
Borrowing Base as specifically set forth herein, (ii) increase the Receivables
Advance Rate from 80% to 85% as specifically set forth herein, and (iii) amend
certain other provisions of the Credit Agreement and certain of the other Loan
Documents.

 

                        C.        Agent, LC Issuer and the Lenders are willing
to so amend the Credit Agreement and certain of the other Loan Documents, all on
the terms, and subject to the conditions, of this Amendment.

 

Statement of Amendment

 

            In consideration of the mutual covenants and agreements set forth in
this Amendment, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Agent, LC Issuer and the Lenders
and Borrowers hereby agree as follows:

 

            1.         Amendments to Credit Agreement. Subject to the
satisfaction of the conditions of this Amendment, the Credit Agreement is hereby
amended as follows:

 

                        1.1       The following definitions are hereby added to
Section 1.2 of the Credit Agreement in their proper alphabetical order:

 

"First Amendment" means the First Amendment to Credit Agreement among Agent, LC
Issuer, the Lenders and Borrowers dated to be effective as of November 15, 2010.

 

"First Amendment Effective Date" means November 15, 2010.

 

                        1.2       The second and third sentences of the
definition of "Advance Rate" in Section 1.2 of the Credit Agreement are hereby
amended in their entirety by substituting the following in their stead:

 

The initial advance rates are as follows: the Receivables Advance Rate is 85%,
and the Inventory Advance Rate is 60%. The Receivables Advance Rate will never
exceed 85%, and the Inventory Advance Rate will never exceed 60%.

 

                        1.3       The following definitions in Section 1.2 of
the Credit Agreement are hereby amended in their entirety by substituting the
following in their respective steads:

 

"Borrowing Base" means, as of any time, an amount in Dollars equal to:

 

            (a)        the Receivables Advance Rate applied to the then Net
Amount of Eligible Receivables then outstanding;

 

plus      (b)        the least of (i) (A) from the First Amendment Effective
Date through, and including, December 16, 2010, $18,000,000 and (B) at all times
on and after December 17, 2010, $17,000,000 (in each case, subject to adjustment
as provided in Section 2.13), (ii) the applicable Inventory Advance Rate
applied, with respect to the applicable categories of Eligible Inventory, to the
then Eligible Inventory and (iii) 80% of the Net Orderly Liquidation Value
Percentage (such product expressed as a percentage) applied, with respect to the
applicable categories of Eligible Inventory, to the then Eligible Inventory; and

 

            (c)        the then Reserve Amount.

 

"Maximum Revolving Commitment" means: (a) from the First Amendment Effective
Date through, and including, December 16, 2010, Forty-Four Million Five Hundred
Thousand Dollars ($44,500,000); and (b) at all other times, Forty Million
Dollars ($40,000,000).

 

                        1.4       Section 2.1 of the Credit Agreement is hereby
amended in its entirety by substituting the following in its stead:

 

Section 2.1      Commitments. Subject to the terms and conditions of this
Agreement, Lenders and LC Issuer will make total credit available to, or for the
benefit of, Borrowers under this Agreement in the form of the following credit
extensions advanced or to be made under the following. facilities: (a) revolving
loans, (b) a term loan and (c) a letter of credit subfacility, all as more
particularly described below.

 

                        1.5       The second sentence of Section 2.2(a) of the
Credit Agreement is hereby amended in its entirety by substituting the following
in its stead:

 

The aggregate amount of all of the Revolving Loan Commitments is $44,500,000
from the First Amendment Effective Date through, and including, December 16,2010
and $40,000,000 at all times on and after December 17, 2010.

 

                        1.6       The first sentence of Section 11.l(m) of the
Credit Agreement is hereby amended in its entirety by substituting the following
in its stead:

 

The maximum aggregate liability of the Credit Parties under this Cross-Guaranty
is $48,800,000; provided, however, such maximum liability shall be $52,985,000
from the First Amendment Effective Date through, and including, December
16,2010.

 

            2.         Amendment and Restatement of Revolving Loan Note. On the
Effective Date, Borrowers will duly execute and deliver to Agent an Amended and
Restated Revolving Loan Note in the form attached hereto as Exhibit A (the
"Amended and Restated Revolving Loan Note").

 

            3.         Reaffirmation of Cross-Guaranties. Each of the Borrowers
(collectively, the "Cross-Guarantors") hereby (i) confirms, ratifies and
reaffirms its respective Cross-Guaranty and (ii) acknowledges and agrees that no
Cross-Guarantor is released from its obligations under its respective
Cross-Guaranty by reason of this Amendment and that the obligations of each
Cross- Guarantor under its respective Cross-Guaranty extend to the Credit
Agreement, the Amendment Documents and the other Loan Documents as amended by,
or in connection with, this Amendment. This reaffirmation of each
Cross-Guarantor's Cross-Guaranty shall not be construed, by implication or
otherwise, as imposing any requirement that Agent notify or seek the consent of
any Cross-Guarantor relative to any past or future extension of credit,
amendment or modification, extension or other action with respect thereto, in
order for any such extension of credit, amendment or modification, extension or
other action with respect thereto to be subject to a Cross-Guarantor's
Cross-Guaranty, it being expressly acknowledged and reaffirmed that each
Cross-Guarantor has under its respective Cross-Guaranty consented, among others
things, to modifications, amendments, extensions and other actions with respect
thereto without any notice thereof or any further consent thereto.

 

            4.         Reaffirmation and Amendment of Guaranty and Reaffirmation
of Security. As a condition of this Amendment, on the Effective Date, Borrowers
will cause each Guarantor to execute and deliver to Agent the Reaffirmation and
Amendment of Guaranty and Reaffirmation of Security provided after the
signatures below and incorporated by reference herein.

 

            5.         Additional Conditions; Other Documents. As a condition of
this Amendment, Borrowers will deliver to Agent, on or before the execution of
this Amendment, (i) the Amended and Restated Revolving Loan Note duly executed
by Borrowers; (ii) a copy, certified by the Secretary of each Borrower, of
resolutions of the Board of Directors of Borrowers, authorizing the execution of
this Amendment and all other documents executed in connection herewith, which
certificate and resolutions will be in form and substance acceptable to Agent;
(iii) a copy, certified by the Secretary of each Guarantor of resolutions of the
sole member of each Guarantor authorizing the execution of the Reaffirmation and
Amendment of Guaranty and Reaffirmation of Security and all other documents
executed in connection therewith, which certificate and resolutions will be in
form and substance acceptable to Agent; and (iv) such other documents,
instruments, and agreements deemed necessary or desirable by Agent to effect the
amendments to Borrowers' credit facilities with Agent, LC Issuer and the Lenders
contemplated by this Amendment.

 

            6.         Reaffirmation of Security. Borrowers and Agent, LC Issuer
and the Lenders hereby expressly intend that this Amendment shall not in any
manner: (a) constitute the refinancing, refunding, payment or extinguishment of
the existing Obligations as of the Effective Date; (b) be deemed to evidence a
novation of the outstanding balance of the Obligations; or (c) affect, replace,
impair, or extinguish the creation, attachment, perfection or priority of the
Liens on the Loan Collateral granted pursuant to any of the Security Documents.
Borrowers ratify and reaffirm any and all grants of Liens to Agent in the Loan
Collateral as security for the Obligations, and Borrowers acknowledge and
confirm that the grant of the Liens to Agent in the Loan Collateral: (i)
represent continuing Liens on all of the Loan Collateral, (ii) secure all of the
Obligations, and (iii) represent valid, first and best Liens on all of the Loan
Collateral except to the extent, if any, of the Permitted Liens.

 

            7.         Representations. To induce Agent, LC Issuer and the
Lenders to accept this Amendment, each Borrower hereby represents and warrants
to Agent, LC Issuer and the Lenders as follows:

 

                        7.1       Each Borrower has full power and authority to
enter into, and to perform its obligations under, this Amendment, the Amended
and Restated Revolving Loan Note and the other documents executed in connection
therewith (collectively, the "Amendment Documents"), and the execution and
delivery of, and the performance of its obligations under and arising out of,
the Amendment Document. have been duly authorized by all necessary corporate
action.

 

                        7.2       The Amendment Documents constitute the legal,
valid. and binding obligations of each Borrower, enforceable, in accordance with
their respective terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization or similar laws affecting creditors'
rights generally.

 

                        7.3       Each Borrower's representations and warranties
contained in the Credit Agreement are complete and correct as of the Effective
Date with the same effect as though these representations and warranties had
been made again on and as of the Effective Date, subject to those changes as are
not prohibited by, or do not constitute Events of Default under, the Credit
Agreement.

 

                        7.4       No Event of Default has occurred and is
continuing under the Credit Agreement.

 

            8.         Costs and Expenses; Amendment Fee. As a condition of this
Amendment, (i) Borrowers will pay to Agent a fee of $11,250, payable in full on
the Effective Date; such fee, when paid, will be fully earned and non-refundable
under. all circumstances, and (ii) Borrowers will promptly on demand pay or
reimburse Agent for the costs and expenses incurred by Agent in connection with'
this Amendment, including, without limitation, attorneys' fees.

 

            9.         Release. Borrowers hereby release Agent, LC Issuer and
the Lenders from any and all liabilities, damages and claims arising from or in
any way related to the Obligations or the Loan Documents, other than such
liabilities, damages and claims which arise after the execution of this
Amendment. The foregoing release does not release or discharge, or operate to
waive performance by, Agent, LC Issuer and the Lenders of its express agreements
and obligations stated in the Loan Documents on and after the Effective Date.

 

            10.       Default. Any default by Borrowers in the performance of
Borrowers' obligations under this Amendment shall constitute an Event of Default
under the Credit Agreement.

 

            11.       Continuing Effect of the Credit Agreement. Except as
expressly amended hereby, all of the provisions of the Credit Agreement are
ratified and confirmed and remain in full force and effect.

 

            12.       One Agreement; References: Fax Signature. The Credit
Agreement, as amended . by this Amendment, will be construed as one agreement.
All references in any of the Loan Documents to the (i) Credit Agreement will be
deemed to be references to the Credit Agreement as amended by this Amendment and
(ii) Revolving Loan Note will be deemed to be references to the Amended and
Restated Revolving Loan Note. This Amendment may be signed by facsimile
signatures or other electronic delivery of an image file reflecting the
execution hereof, and if so signed, (a) may be relied on by each party as if the
document were a manually signed original and (b) will be binding on each party
for all purposes.

 

            13.       Captions. The headings to the Sections of this Amendment
have been inserted for convenience of reference only and shall in no way modify
or restrict any provisions hereof or be used to construe any such provisions.

 

            14.       Counterparts. This Amendment may be executed in multiple
counterparts, each of which shall be an original but all of which together shall
constitute one and the same instrument.

 

            15.       Entire Agreement. This Amendment, together with the other
Loan Documents, sets forth the entire agreement of the parties with respect to
the subject matter of this Amendment and supersedes all previous understandings,
written or oral, in respect of this Amendment.

 

            IN WITNESS WHEREOF, Borrowers have executed this Amendment to be
effective as of the Effective Date.

 

 

INDUSTRIAL SERVICES OF AMERICA, INC.

 

 

 

 

By:

/s/ Alan Schroering

 

 

Alan Schroering, Chief Financial Officer

 

 

 

 

ISA INDIANA, INC.

 

 

 

 

By:

/s/ Alan Schroering

 

 

Alan Schroering, Chief Financial Officer

 

Accepted as of the Effective Date.

FIFTH THIRD BANK, as Agent

 

By:____________________________

            Anne B. Kelly, Vice President

 

FIFTH THIRD BANK, as Lender

 

By:____________________________

            Anne B. Kelly, Vice President

 

FIFTH THIRD BANK, as LC Issuer

 

By:____________________________

            Anne B. Kelly, Vice President

 

 

 

--------------------------------------------------------------------------------

 

REAFFIRMATION AND AMENDMENT OF GUARANTY AND

REAFFIRMATION OF SECURITY

 

            In satisfaction of the condition set forth in the First Amendment to
Credit Agreement between Agent, LC Issuer, the Lenders and Borrowers (the
"Amendment"), the undersigned ("Guarantors") hereby: (i) consent to the
Amendment and to the transactions contemplated therein, (ii) ratify and reaffirm
their Guaranty dated as of July 30, 2010 (the "Guaranty"), (iii) acknowledge and
agree that Guarantors are not released from their obligations under the .
Guaranty by reason of the Amendment, the Amended and Restated Revolving Loan
Note or the transactions contemplated thereby and that the obligations of
Guarantors under the Guaranty extend to the Credit Agreement and the other Loan
Documents, as amended, or as amended and restated, in connection with the
Amendment, and (iv) confirm that the Amendment shall not in any manner (A)
constitute the refinancing, refunding, payment or extinguishment of the
indebtedness evidenced by the existing Loan Documents and secured by their
Security Agreement dated as of July 30, 2010 (the "Security Agreement"); (B) be
deemed to evidence a novation of the outstanding balance of the indebtedness
secured by the Security Agreement; or (C) affect, replace, impair, or extinguish
the creation, attachment, perfection or priority of the Liens on the Loan
Collateral granted pursuant to the Security Agreement or any other Security
Document evidencing, governing or creating a Lien on the Loan Collateral.
Guarantors further ratify and reaffirm any and all grants of Liens to Agent on
the Loan Collateral to secure Guarantors' obligations owing under the Guaranty,
and Guarantors acknowledge and confirm that the grants of the Liens to Agent on
Guarantors' Loan Collateral: (1) represent continuing Liens on all such Loan
Collateral, (2) secure all of the Guaranteed Obligations (as defined in the
Guaranty), and (3) represent valid, first and best Liens on all such Loan
Collateral, subject to the Permitted Liens.

 

            The undersigned agree that the first sentence of Section 16.9 of the
Guaranty is hereby amended in its entirety by substituting the following in its
stead:

 

The maximum aggregate liability of Guarantors under this Guaranty is
$48,800,000; provided, however, such maximum liability shall be $52,985,000 from
the First Amendment Effective Date through, and including, December 16, 2010.

 

Except as amended hereby, all of the provisions of the Guaranty are ratified and
confirmed and remain in full force and effect.

 

            This Reaffirmation and Amendment of Guaranty and Reaffirmation of
Security shall not be construed, by implication or otherwise, as imposing any
requirement that Agent notify or seek the consent of Guarantors relative to any
past or future extension of credit, or modification, extension or other action
with respect thereto, in order for any such extension of credit or modification,
extension or other action with respect thereto to be subject to the Guaranty or
the Security Agreement, it being expressly acknowledged and reaffirmed that
Guarantors have under the Guaranty and the Security Agreement consented, among
others things, to modifications, extensions and other actions with respect
thereto without any notice thereof or further consent thereto. All references in
any of the Loan Documents to the Guaranty will be deemed to be references to the
Guaranty as amended by this Reaffirmation and Amendment of Guaranty and
Reaffirmation of Security. This Reaffirmation and Amendment of Guaranty and
Reaffirmation of Security may be signed by facsimile signatures or other
electronic delivery of an image file reflecting the execution hereof, and if so
signed, (i) may be relied on by each party and Fifth Third Bank as if this
Reaffirmation and Amendment of Guaranty and Reaffirmation of Security were a
manually signed original and (ii) will be binding on each party for all
purposes. All capitalized terms used in this Reaffirmation and Amendment of
Guaranty and Reaffirmation of Security and not otherwise defined herein shall
have the meanings ascribed thereto in the Amendment.

 

 

[Signature Page Follows]

 

 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Reaffirmation and
Amendment of Guaranty and Reaffirmation of Security as of the Effective Date.

 

 

 

ISA Indiana Real Estate, LLC

 

ISA Logistics LLC

 

ISA Real Estate, LLC

 

7021 Grade Lane LLC

 

7124 Grade Lane LLC

 

7200 Grade Lane LLC

 

Computerized Waste Systems, LLC

 

ISA Recycling LLC

 

Waste Equipment Sales & Service Co., LLC

 

 

 

By: Industrial Services Of America, Inc., sole member

 

 

 

 

 

By:

/s/ Alan Schroering

 

 

 

Alan Schroering, Chief Financial Officer

 

 

Accepted as of the Effective Date.

FIFTH THIRD BANK, as Agent

 

By:________________________________

            Anne B. Kelly, Vice President

 

 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------